Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Special Comments
Regarding arguments in claim 40 that Janszen makes no mention of insertion of an integrated die and cord guide into an insertion slot in an insertion direction but shows clamp bodies 61, 62 being opened and then closed and the combined references teach away from their combination, it is not persuasive. Dyrlund teaches the cassette 400 inserting into a rectangular shaped slot 402 located in interior section 150 (as shown in Fig. 8). Dyrlund does not teach to preassemble or connect the cassette 400 and the die assembly 200 prior to mounting the parts to the cross-head assembly. Janszen discloses that, by integrally connecting the lower die member 51 to the lower cord guide member 21, and by integrally connecting the upper die member 52 to the upper cord guide member 22, it is possible to accurately position and/or align the die member 51, 52 to their respective cord guide members 21, 22 ([0043], lines 4-9). In the teaching of Janszen, the integration of the lower die member 51 to the lower cord guide member 21, and the upper die member 52 to the upper cord guide member 22 is stacked up with the lower clamp body 61 and the upper clamp body 62. However, it will not prevent the integration of the die members (51, 52) and the guide members (21, 22) from sliding/inserting into the slot 402 (as shown in Fig. 9), especially from the upstream.   
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Dyrlund to incorporate the teachings of Janszen to provide that the die and the cord guide are integrated/assembled ready 
The proposed amendments raise new issues: “the extrusion material exerts on the die in the insertion direction (in claim 58)”, “sealing gutters that are formed in the first sliding surface and the second sliding surface (in claim 62)”, and “the first slide surface and the die outlet opening spaced apart from the die outlet opening (in claim 64)” which would require further search and/or consideration. Therefore the amendments are not entered.  
 Applicant presents only arguments directed to new features of the un-entered amended claims. Thus the remarks are not addressed at this time. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742